 Case 4:19-cr-40015-KES Document 70 Filed 07/17/20 Page 1 of 1 PageID #: 587




                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          4:19-CR-40015-01-KES

                   Plaintiff,
                                               ORDER GRANTING IN PART
      vs.                                    MOTION FOR DELAY OF REPORT
                                                        DATE
PAUL ERICKSON,

                   Defendant.


      Defendant, Paul Erickson, moves for a 30-day delay of his July 20, 2020

report date. Docket 69. Good cause appearing, it is

      ORDERED that defendant’s motion is granted in part. Defendant shall

report to his designated facility by noon on Monday, August 3, 2020.

      Dated July 17, 2020.

                                      BY THE COURT:


                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE
